Exhibit 10.50
Director Compensation
          Each director of A. Schulman, Inc. (the “Corporation”) who is not an
employee of the Corporation shall receive an annual retainer fee of $60,000 for
attending up to 24 meetings per fiscal year. For each meeting attended in excess
of 24 meetings in a calendar year, each director shall receive an additional per
meeting fee of $1,500. Directors with significant additional duties shall
receive the following additional retainers: (i) $20,000 for the lead independent
director; (ii) $17,500 for the Audit Committee chairperson; (iii) $12,500 for
the Compensation Committee chairperson; and (iv) $10,000 for all other committee
chairpersons. Each Director has the option to defer payment of all or a
specified portion of his or her director’s fees under the terms of the Directors
Deferred Units Plan. Non-employee directors are also eligible for grants under
the Corporation’s equity award plans.

 